Citation Nr: 1025123	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the prostate.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1951 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In June 2008 the Veteran and his spouse testified before the 
undersigned Acting Veterans Law Judge at a Travel Board hearing 
in Little Rock, Arkansas.  A transcript of that hearing has been 
associated with the claims file.

In November 2008 the Board remanded the matter for additional 
development.  Unfortunately, further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In its November 2008 remand the Board specifically requested that 
the Veteran and his representative be contacted for clarification 
as to whether the Veteran's July 2007 Substantive Appeal, a VA 
Form 9, included a claim for entitlement to service connection 
for prostate adenocarcinoma with erectile dysfunction.  

Remand by the Board confers upon the veteran, as a matter of law, 
the right to compliance with the Board's remand order.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  As there is no 
indication that the requested action was taken, remand in 
accordance with Stegall is warranted.  

The Board further notes that in 1996 and again in 2009 the 
Veteran authorized VA to obtained VA treatment records dating 
from 1992; however, VA treatment records dated prior to 1995 have 
not been associated with the claims file.  According to the 
Veteran, these records should show pre-surgery treatment 
(including biopsies) for prostate cancer, and are germane to his 
current claim for §1151 compensation.  Since the file is being 
returned it should be updated to include these VA treatment 
records.  38 CFR § 3.159(c)(2).  

Lastly, the Veteran authorized VA to obtain treatment records 
from a former private treating physician that was also his former 
VA treating physician.  In September 2009 a request for records 
was sent to this physician's office.  The physician's office 
wrote back that the doctor was no longer affiliated with them; 
was now located in Tennessee; and had taken the Veteran's records 
with him.  Unfortunately, no further action was taken by VA to 
obtain these records.  See 38 C.F.R. § 3.159(c)(1) (providing 
that if VA receives information showing that subsequent requests 
to another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial request 
and, if the records are not received, at least one follow-up 
request to the new source).  Remand in accordance with 38 C.F.R. 
§ 3.159(c)(1) is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims file all VA 
treatment records pertaining to the Veteran 
dating from May 1992 to August 1995.  If no 
such records exist, that fact should be noted 
in the claims file.  

2.  Perform a search for Dr. Ahmed Hussain in 
Tennessee (a former VA urology physician), and 
request a copy of the Veteran's medical records 
in his possession.  The attempts to obtain such 
records should be fully documented in the file, 
in all regards, and if the efforts are not 
productive, these details should be placed in 
writing in the file.

3.  Contact the Veteran and/or his 
representative, in writing, for clarification 
as to whether the Veteran intended that his 
July 2007 Substantive Appeal, a VA Form 9, 
included a claim for entitlement to service 
connection for prostate adenocarcinoma with 
erectile dysfunction.  

4.  After completion of steps 1 and 2, 
adjudicate the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the prostate.  If the benefit 
sought remains denied, the Veteran and his 
representative must be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should then 
be returned to the Board for appellate review, 
if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



